Kukinia Wind Farm

Non-Technical Summary

September 2012

IP GLOBAL
Kukinia Wind Farm

Non-Technical Summary

September 2012

TPGLOBAL
Kukinia Wind Farm

Content

Chapter Title Page
1. Introduction 1
14 Overview 1
2 Summary of the Project 2
21 Why is the Project needed? 2
2.2 Where is the wind farm to be located? 2
23 What alternatives were considered? 2
24 What will the Project consist of? 3
25 What is the condition of the existing environment? 4
2.6 Legislative context, 6
Environmental and Social Impacts 7
Summary of Environmental and Social Risks and Impacts 7
Overview 7
What impacts may arise during construction? 7
What impacts may arise during operation? 7
What impacts will arise during decommissioning? 10
How could the project affect Natura 2000 sites? 10
Will there be a cumulative impact with other nearby projects?
Will there be a cumulative impact with other nearby projects? 12
Monitoring 12
Stakeholder Engagement 12
Appendices 14
Appendix A. Photomontages 15

Kukinia Wind Farm Non-Technical Summary September 2102
Kukinia Wind Farm

1. Introduction

1.1 Overview

AWK Sp. z.0.0., a subsidiary company of RP Global is constructing a 46 MW wind farm in the vicinity of
Kukinia in the north of Poland. This non technical summary (NTS) provides a summary of the project
description, the benefits of the project and the mitigation of potentially adverse environmental and social
impacts.

The Project will comprise of 23 wind turbines to be constructed in two phases. Construction has recently
commenced and the project is due to be completed by end of December 2013.

This Non-Technical Summary is being made available for public review on RP Global’s website (www.rp-
global.p!), where a dedicated Project webpage will be used to make available relevant Project information,
including a Stakeholder Engagement Plan in Polish. The website will be updated on a regular basis.
Anyone may submit comments on the NTS and the project. Questions and comments can be addressed to
RP Global via the following contact details:

Name: Tomasz Zelek

Address: RP Global Poland Sp. z 0.0., 70-479
Szczecin, Wojska Polskiego, 70

Email: t.zelek@rp-global.com

Telephone Numbers: +48914322580

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

2. Summary of the Project

2.1 Why is the Project needed?

Wind energy is a form of renewable energy which provides a more sustainable energy source than
conventional methods such as coal and gas fired power stations. As well as providing a renewable source
of energy, wind farms do not cause impact on air quality, water quality or generate greenhouse gas
emissions.

However, there can be potential environmental impacts associated with wind farm, including impacts on
birds and bats, noise, visual impact and shadow flicker. An EIA report was prepared in accordance with
national requirements to assess the significance of these impacts for this Project and where possible
identify mitigation measures to reduce the effects. Environmental and social impacts identified for this
Project are explained in section 3.

2.2 Where is the wind farm to be located?

The Project will be located in the coastal region of northwest Poland in the Zachodniopomorskie Province,
approximately 6 kilometres (km) from the Baltic Sea and close to the village of Kukinia. The terrain is
generally undulating and consists mostly of open farm land with adjacent woodland areas.

The full project is approximately 12 km north to south and approximately 6.5 km between the most westerly
and easterly turbines. The nearest settlements to the wind farm are Stoikowo, Gaskowo, Dygowo, Ustronie
Morskie, Rusowo, Lykowo, Kukinia and Jazy. The nearest housing to any of the turbines is between 450-
500m.

Site location - Local

Figure 2.1: Site location - National Figure 2.2:

Sprague

iomeg 4 \Czech Republic

feejea

Source: Google Maps Source: Mott MacDonald
2.3 What alternatives were considered?

The master plan for the Municipalities of Ustronie Morskie and Dygowo, issued in 2002, included for an
area identified for the development of up to 38 wind turbines on farmland within their area to provide for the

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

development of locally generated renewable energy. Within the context of this master plan the Project
Company looked at alternative options for the wind farm, including the “no project” option, taking into
account the local environment, where the nearest houses were, whether the Project would have an effect in
combination with other existing infrastructure, wind conditions and suggestions from the West Regional
Office and the Regional Directorate for Environmental Protection. The starting point was a project of 38
turbines, however this was refined down to 32 turbines and then further to 25 turbines, including looking at
different location options for siting of each turbine. The choice of wind turbine technology was also
reviewed so that the most appropriate turbine could be installed.

The analysis of alternatives concluded that the most appropriate option for minimising impacts on nature,
including migratory birds, and to meet noise standards and reduce shadow flicker at nearby housing was
for a 25 turbine option. The number of turbines to be installed has since been further reduced to 23 during
optimisation of the layout for the site and taking other local conditions into account.

2.4 What will the Project consist of?

The Project will consist of a total of 23 wind turbines in two phases:
= Phase |: 14 wind turbines currently under construction; and
= Phase II: 9 wind turbines.

Wind turbines consist of a number of components. An example of a wind turbine to be used at the Kukinia
wind farm is shown in Figure 2.3. Rotor blades are attached to an axle that runs into a gearbox. The
gearbox, located within the nacelle increases the speed of the blades’ rotation. The fast spinning shaft
turns inside the generator, producing AC (alternating current) electricity. The energy produced is
transferred to an electrical generator which transforms the energy into electricity which is input into the grid.

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

Figure 2.3: Example of a Enercon wind turbine to be Figure 2.4: Parts of a wind turbine
installed at the Project

Source: Enercon Source: Europa.eu

The turbines used at the Kukinia wind farm will be installed on 98 metre towers with blades with a diameter
of 82 metres. Each of the turbines will be capable of generating 2.3 MW of power.

In addition to the wind turbines, an electrical substation, two transmission lines, service roads and
underground cabling connecting the wind turbines to the substation and onwards to the national grid will be
constructed.

2.5 What is the condition of the existing environment?

The area covered by the Project is generally undulating and consisting mostly of open farm land with
adjacent trees. There are also some significant areas of mature forestry in close proximity to the Project
site and a number of small settlements are located nearby.

Five sites that are protected at European level (Natura 2000 sites) have been identified within 15 km of the
Project.

™ Trzebiatowsko-Kotobrzeski Pas Nadmorski Special Areas of Conservation (SAC)

™ Dorzecze Parsety SAC;

™ Zatoka Pomorska Special Protection Areas (SPA);
™ Warnie Bagno SAC; and

™ Wybrzeze Trzebiatowskie SPA.

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

Three wind turbines are located within the Dorzecze Parsety SAC Natura 2000 area and a further three
wind turbines are located close to Trzebiatowsko-Kotobrzeski Park Nadmorski SAC. In addition, Warnie
Bagno SAC, located to the east of the wind farm site was designated as a Natura 2000 site in 2008 after
the Project EIA was completed.

Figure 2.5 indicates the proposed layout of the wind farm in relation to Natura 2000 sites.

Source: RP Global

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

2.6 Legislative context

The initial EIA report was submitted to the commune head on 12 August 2008. The final EIA report (dated
February 2009) was submitted to the commune head on 19 March 2009.

An Environmental Impact Assessment (EIA) procedure must be performed for projects which can
significantly impact the environment (group | projects) or particular ones which can potentially impact the
environment (group II projects), or may impact an area of ‘Natura 2000’ protected land. An EIA was carried
out to inform the application for an environmental permit.

The Project EIA and consultation activities were conducted in 2008 in compliance with the Polish
Environmental Protection Act of 27 April 2001 (EA 2001) and the national permits were granted. At this
time, the EA 2001 was in the process of being amended by the Polish Act on the Provision of Information
on the Environment and its Protection, Public Participation in Environmental Protection and Environmental
Impact Assessments of 3 October 2008 (EA 2008).

The EIA report was published in February 2009 and in accordance with Polish administrative procedure
was sent out to statutory consultees. Information on the planned investment together with EIA Reports
were made available for comments of the public, including local communities and potential interested
parties, such as nature protection bodies and ecological organisations.

The first Environmental Permit (EP) no. 10/2007 dated 2 July 2009 was based on the requirements of the
2001 Environment Act. This permit was cancelled as the Project Company revoked its original application.
Anew EP was issued on 17 January 2011. This permit is still based on the 2001 Environment Act as it has
been issued through the original procedure.

A license to produce electricity from renewable energy sources was granted which is valid until 18th July
2015 (decision no. WEE/2190/18633/P/OSZ/2012/MG).

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

3. Environmental and Social Impacts

3.1 Summary of Environmental and Social Risks and Impacts
3.1.1 Overview

Table 3.1 describes the main environmental and social impacts (positive and negative) associated with the

Project for construction and operation and the mitigation measures which will be implemented to remove or

reduce the level of impact. Mitigation measure will be implemented via:

= The Project Environmental and Social Action Plan (ESAP), which forms the basis of environmental and
social management measures to be provided by AWK and third party construction contractors.

= Overarching Environmental and Social Management Plan to oversee contractor environmental,
occupational health and safety and social performance during construction; and

= Anenvironmental management system (EMS) and occupational health and safety management system
(OHSMS) for the operational phase.

As there are three turbines within a Natura 2000 site and the potential for the Project to impact on birds and
bats the potential impacts on these features has been presented separately.

3.1.2 What impacts may arise during construction?

The main impacts from the construction stage will be as a result of earth works; excavations associated
with the foundations of wind turbines, laying of underground cables, building of access roads and the
electrical substation. Good environmental practice will be adopted to reduce the risk of impact from things
like noise, dust, dirty water run-off and impact on flora and fauna so that the potential impact is considered
to be minor and temporary.

3.1.3. What impacts may arise during operation?

The main impacts arising from the operation of the wind farm are impacts to ecology, visual impact, noise
and traffic. Table 3.1 provides a summary of potential impacts and mitigation to minimise impacts.

Table 3. Summary of Key Environmental and Social Impacts of the Project
Environmental / Social Aspect Key Issues Identit

Landscape and Visual

1d and Proposed Mitigation

Potential Impact Visual impact to the surrounding area caused by the wind farm.

Assessment and Mitigation The Project will influence the landscape of the local communes and could be
considered visually intrusive.
To assess the visual impact, computerised visual simulations were prepared for
panoramas judged as most vulnerable. A selection of photomontages showing
how the landscape will look with the presence of wind turbines are presented in
Appendix A.
The landscape character is largely agricultural and is not protected or considered
to be sensitive. The existing land use pattern will be largely unaffected by the
Project and the landscape character has a large capacity to absorb change.
However, the turbines will create large elements, contrasting with the existing
character and there are limited opportunities for additional mitigation. The new
wind turbines would become prominent features in the landscape and be visible
from nearby villages and houses.
The turbines, in combination with other proposed wind farms, will have an adverse
effect on the landscape character and visual amenity however this is not consider
to be significant due to the nature of the current landscape and its ability to absorb

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

Environmental / Social Aspect Key Issues Identified and Proposed Mitigation

change. Furthermore, no complaints were raised about the visual impact during
the consultation process with local communities and authorities.

Noise
Potential Impact

Assessment and Mitigation

Ecology
Potential Impact
Assessment and Mitigation

Bats
Potential Impact
Assessment and Mitigation

Birds
Potential Impact

Assessment and Mitigation

Kukinia Wind Farm Non-Technical Summary

Potential noise disturbance to residential receptors caused by construction
activities and during operation.

Good practice measures to minimise noise impacts during construction and
operational maintenance periods will be implemented.

Assessments indicate that noise generated by the wind farm during operation will
be within national limits. Mitigation in the EIA states that in the event that noise at
residential receptors during operation exceeds allowable levels then individual
turbines may be curtailed to reduce sound levels. The assessment confirms sound
levels from turbines at identified receptors are within national standards
Operational noise will be monitored to ensure compliance with the Environmental
Permit.

Potential to affect sensitive ecological habitats and species.

The Project is unlikely to have a significant effect on flora, woodlands and fauna
due to its small Project footprint minimising habitat loss and that there are not,
significant populations of protected species observed in the area. However, due to
there being potentially suitable habitats near the site there is a potential significant
effect to bat populations and bird species. Additional information on these
aspects and the potential impact on Natura 2000 sites is presented below.

There could be localised ecological features that will be protected from
construction activities through the adoption of good practice construction
environmental management measures.

Potential to affect local populations of bats due to disturbance and collision.

Surveys for bats were undertaken in 2007 to identify the presence of bats at the
site for the EIA. The surveys were undertaken before current Polish guidelines or
European (EUROBATS) guidelines were required so the effect of the Project on
bats was not as robust as required and it has been concluded that there could be
a potentially significant impact on local bat populations. This is mainly considered
to be from the turbines located within 200m of wooded areas and within the arable
field and along the field margins which may represent foraging grounds,
commuting routes, or migration routes for bats.

Bats are of international conservation value but the magnitude of such an impact
will be dependent on the population size of those species present. At this stage,
given the information available, it is considered that the although the impact would
not be significant on the species population as a whole some localised moderate
impacts on bats foraging or commuting across the wind farm area may occur.
Further assessment of the potential impact needs to be done when the results of
further survey work being undertaken in autumn 2012 to determine the bat
species present and their population sizes. Mitigation measures to reduce the
impact to an acceptable level are expected to focus on optimising the operational
regime and habitat creation to minimise impacts on these species and will be
confirmed after the additional surveys have been completed.

Potential to affect local populations of breeding and migratory birds due to
disturbance and collision

An assessment of the potential impact of the Project on birds carried out for the
EIA was based on bird surveys carried out in 2006/07, which was before current
Polish guidelines were introduced. As a result it has been identified that further
bird surveys are needed to provide the basis for a more robust assessment.
Preliminary assessment of impacts showed that there could be potentially
significant impacts during migration of certain protected bird species (greater
white-fronted goose and bean goose) due to collision with turbine blades. There
is also a potential risk of collision for other protected species such as Red Kite,

September 2012
Kukinia Wind Farm

Environmental / Social Aspect Key Issues Identified and Proposed Mitigation |

Traffic and Transportation
Potential Impact

Assessment and Mitigation

Shadow Flicker
Potential Impact

Assessment and Mitigation

Archaeology
Potential Impact
Assessment and Mitigation

Employment
Potential Impact
Assessment and Mitigation

Community Health and Safety
Potential Impact

Assessment and Mitigation

Kukinia Wind Farm Non-Technical Summary

Lesser Spotted Eagle and White-tailed eagle that have been observed at the
Project site and may nest nearby. In general it is considered that for breeding and
migratory birds impacts would occur at a local level rather than a population level
and therefore would not be significant. However additional bird surveys being
undertaken during autumn 2012 so that a more robust assessment of the potential
impacts can be undertaken and the most appropriate mitigation measures
determined. At this stage it is considered that mitigation measures would focus on
implementing habitat management measures to reduce the attractiveness of the
surrounding habitats coupled with habitat improvements or creation elsewhere to
support at risk populations away from the windfarm site.

Increased number of large vehicles on local roads and potential damage to roads
during construction works.

Impacts from construction will result in a short term increase in vehicle
movements, typically Heavy Goods Vehicles and large load vehicles. Impacts will
be short term and not significant.

Mitigation to minimise disturbance and damage to roads from construction
vehicles will include:

© Selecting routes for construction vehicles to minimise impact on local
community areas, in accordance with road authorities and agreements with
communes.

* Use of existing access roads for the delivery of turbines components. Existing
access roads will be re-built or upgraded during construction which will also
benefit the community that use these roads.

Minimal traffic will be generated during the operation of the wind farm.

Rotating blades of the wind turbines can create a flickering effect which can cast
shadows periodically over buildings.

The distance and orientation of the turbines in relation to properties that could be
affected by shadow flicker has been considered and any potential impact is
expected to be minor.

Should impacts occur these will be managed through the community grievance
mechanism to identify receptors that adversely affected, allowing appropriate
mitigation to be implemented.

Construction activities can disturb archaeological features

A number of the wind turbines and parts of the access track and cable routes are
situated within an area designated as an archaeological protection zone W Ill.
Whilst there are anticipated to be no direct impacts on known archaeological or
cultural heritage features, there is a risk that unknown sites or artefacts could be
damaged during construction. The Project will follow municipal rules governing
construction in such areas and in the event of a discovery the Provincial Heritage
Monuments Protection Office, Branch in Koszalin, will be informed.

Provision of fair employment for all employees.

Some employment opportunities will be generated during the construction phase
through the employment of a number of contractor firms.

The Project will not result in any permanent staff being employed on site for
operation. The wind farm will also not significantly affect the agricultural activities
occurring in the surrounding area to the wind farm.

Potential impacts arising during construction and operation of the project to local
infrastructure and public safety.

Construction safety plan/procedures will be implemented throughout construction
to minimise construction impacts to local communities.

September 2012
Kukinia Wind Farm

Environmental / Social Aspect Key Issues Identified and Proposed Mitigation

Signs and other means of enhancing community awareness of danger zones
hazards will be maintained.

Construction work and non emergency maintenance works will be undertaken
during daylight hours.

Ongoing community consultation will be in place with local municipality officials
and nearest residents to inform them of upcoming construction activities in the
area and the local community will be informed of the grievance mechanism that
can be used to raise any concerns about risks from the Project; for example,
regarding non-adherence to traffic speed limits and safe driving rules.

Electromagnetic Fields

Potential Impact Concern on impact to health caused by electromagnetic fields generated by
transmission lines.
Assessment and Mitigation The Project is constructing a 30 kV power line. As part of the EIA, calculations

were performed to estimate potential emissions of electric and magnetic fields of
the power line. The calculations established that the standards defined in the
Regulation of the Minister of Environmental Protection on permissible
electromagnetic field levels in the environment that will not be exceeded in any
place under or near the line.

Land Acquisition

Potential Impact Potential impact to residents and livelihoods of those who use the agricultural land
being used for the wind farm and transmission line.
Assessment and Mitigation AWK has land lease agreements in place for all land required for the wind

turbines, substation and transmission and cable lines. Land take will be minimal.

No houses are too close to the substations or the transmission line corridors, so
no one will need to be resettled.

3.1.4 What impacts will arise during decommissioning?

The Project is expected to operate for approximately 30 years. The main impacts of the decommissioning
phase will be similar to those during construction.

3.1.5 How could the project affect Natura 2000 sites?
The Natura 2000 sites near the Kukinia site are designated for the qualifying features set out in Table 3.2.

Three wind turbines are being located within the Dorzecze Parsety SAC while another three turbines are
located close to Trzebiatowsko-Kotobrzeski Park Nadmorski SAC.

Although during the EIA process the possible impact of the Project on Natura 2000 sites was considered
and the Environmental Permit granted by the regulatory authorities on the grounds that there would not be
a negative effect on Natura 2000 sites, this matter has been reviewed again in more detail through an
assessment process under the EU Habitats Directive. The findings of this additional assessment process
are also shown in Table 3.2.

Table 3.2: _ Natura 2000 site designations
Site Name Habitat Type Annex | & Il Habitats i Potential Effect of the Project
Significant Qualifying
Features
Trzebiatowsko- Grass and scrub with 21 habitats listed. The nearest wind trurbine is located
Kolobrzeski Pas areas of coniferous No significant qualifying approximately 0.5 km from this SAC and no
NadmorskiSAC and broad-leaved populations of terrestrial species WO'KS will affect any Annex | listed habitats
deciduous woodland/ and no signifcant populations of Annex II
Kukinia Wind Farm Non-Technical Summary September 2012

10
Kukinia Wind Farm

Site Name

Habitat Type

Annex | & Il Habitats Directive
Significant Qualifying

Potential Effect of the Project

Features
occur.

terrestrial species occur within the SAC so no
likely significant effects on any qualifying
habitats or species are anticipated.

Dorzecze Coniferous, broad- 2 habitats and 3 significant The three turbines being located within the
Parsety SAC __leaved deciduous species populations listed on -—-—Dorzecze Parsety SAC will not have an
and mixed woodland Annex | & Il of the Habitats impact on the qualifying features of that
with areas of Directive protected site as no Annex | habitats will be
grassland, scrub and, Lutra built on and no changes to hydrological
agricultural habitats, ° Over (Lutra lutra), conditions that could affect the qualifying
* European fire-bellied toad habitats or species are anticipated.
(Bombina bombina)
* Beetle (Osmoderma eremita).
Zatoka Coastal waters and 3 significant populations of This site is designated for a significant

Pomorska SPA

inlets within the
Baltic Sea.

species listed on Annex | of the
Birds Directive

Supporting migratory and
wintering assemblages over
20,000 birds.

Qualifying species include black-
throated loon (Gavia arctica),
red-throated loon (Gavia
stellata) and horned grebe
(Podiceps auritus).

number of wintering birds included three
species listed in Annex | of the Habitats
Directive. All three species breed in
Scandinavia and migrate to the Baltic in the
winter. Given the location of the nearest WTG
to the protected area is 3 km inland, it is
considered that collision risks are unlikely.

Warnie Bagno
SAC.

Predominantly
coniferous, broad-
leaved deciduous
and mixed
woodland.

8 habitats and one significant
species populations listed on
Annex | & II of the Habitats
Directive; the large white-faced
darter (Leucorrhina pectoralis)
dragonfly.

This SAC is located approximately 3 km from
the closest wind turbine and as such it is
considered unlikely that the Project will have
a negative impact on any of the Annex |
supporting habitats identified. No impact is
likely to the large white-faced darter
dragonfly.

Wybrzeze
Trzebiatowskie
SPA

Grass, scrub and
agricultural habitats
with water bodies,
coniferous,
broadleaved
deciduous and
mixed woodland.

4 significant populations of
breeding and three migratory
species listed on Annex | of the
Birds Directive:

Short-eared owl (Asio
flammeus),

Montagu’s harrier (Circus
pygargus),

Corncrake (Crex crex)

Red kite (Milvus milvus).
The migratory birds are greater
white-fronted goose (Anser
albifrons), bean goose (Anser
fabalis) and black-headed gull
(Chroicocephalus ridibundus).

The project is not anticipated to impact upon
the breeding birds identified as the nearest
wind turbine of the project is located over 11
km from the protected area. However, the two
migrating species identified; the greater white
fronted goose and bean goose pass through
northern Poland between wintering and
breeding grounds. During autumn migration
the greater white-fronted goose and bean
goose pass close to the Baltic coast and so is
likely to occur within the project area at this
time. Both species are considered vulnerable
to collision with turbines and have the
potential to pass through the project site and
for there to be a potentially significant impact.

Due to limitations in the bird survey data
available additional monitoring will be
undertaken during autumn 2012 anda
second stage of assessment carried out to
confirm the potential impact of the Project and
the requirement for additional mitigation to
reduce the impact on these migratory species
to an acceptable level

This NTS will be updated following completion of the bird surveys and reassessment of the potential
impacts and mitigation measures to include a summary of the results.

Kukinia Wind Farm Non-Technical Summary

September 2012
Kukinia Wind Farm

3.1.6 Will there be a cumulative impact with other nearby projects?

The Kukinia wind farm was assessed in combination with other wind farms within 10 km of the Kukinia site
such as;

= Tymien wind farm - 25 turbines, 50 MW, ~6km to North East, in operation

= KarScino - 60 turbines, 90 MW, ~ 5.5 km to South West, in operation.

= Jarogniew-Mottowo — 10 turbines, 20 MW, ~8 km to South West

= Stramniczka wind farm is planned (~2 km to west and north from Kukinia turbine clusters)

It was found that there would be no cumulative impact of these projects on Natura 2000 sites, which was
also confirmed by the Commune Head of Dygowo and noted in the Environmental Permit. For other
issues, such as noise, due to the distance between Kukinia and the other wind farms there is not
considered to be a risk of cumulative noise impact. There will however be a cumulative impact on the
landscape, with the concentration of wind farms being a prominent feature of the overall landscape in the
area. The landscape is however not of a particularly sensitive nature, being largely flat, slightly undulating
farmland. It is considered therefore that although the cumulative impact on landscape will be large it would
not be significant due to the low sensitivity of the landscape environment.

3.2 Monitoring

Independent monitoring is being undertaken during autumn 2012 to further understand potential impacts
that the wind turbines may have on different species of bird and bats which will be shared with the public
and regulatory authorities.

In accordance with the requirements of the environmental decision, the Project will be implementing

monitoring requirements including but not limited to:

= Monitoring of all protected species occurring in the area (especially birds listed in Annex | of the Bird
Directive and /or considered as endangered species at national level) three times in the first five years
following commissioning. The results of the monitoring will be analysed and interpreted as to the need
for any additional mitigation or compensation measures;

= Monitoring of spring and autumn migration, using specialised equipment;

= Monitoring program concerning bats particularly during the period from May to September.

= During three of the first five years of operations an investigation will be undertaken to discover any dead
animals (birds and bats) in the vicinity of the wind turbines, documenting animal deaths as a result of
collisions. Such investigations should take place at least twice every month all year around and every
10 days during the migration season. Any discovered dead animals should be classified as to species
and the date and location of the finding recorded.

Monitoring results will be provided to the Regional Director of Environmental Protection in Szczecin
(Regionalny Dyrektor Ochrony Srodowiska w Szczecinie) are planned to be provided for the public via
information boards in the local Communes.

3.3 Stakeholder Engagement

A Stakeholder Engagement Plan has been developed with the objective of identifying key stakeholders and
ensuring that, where relevant, they are informed in a timely manner of the potential impacts of projects. The
plan also identifies a formal grievance mechanism to be used by stakeholders for dealing with complaints,

concerns, queries and comments. It will be reviewed and updated on a regular basis. If activities change or
new activities relating to stakeholder engagement commence, the SEP will be brought up to date. The SEP

Kukinia Wind Farm Non-Technical Summary September 2012
12
Kukinia Wind Farm

will also be reviewed periodically during project implementation and updated as necessary. The SEP
includes the following:

Public consultations and information disclosure requirements;
Identification of stakeholders and other affected parties;

Overview of previous engagement activities;
Stakeholder engagement programme including methods of engagement and resources; and a

Grievance mechanism.

Stakeholders can be individuals and organisations that may be directly or indirectly affected by the project
either in a positive or negative way, who wish to express their views. Should you wish to discuss the project
further, contact details are provided in Section 1.1 of this NTS.

Kukinia Wind Farm Non-Technical Summary September 2012
Kukinia Wind Farm

Appendices

Appendix A. Photomontages.

Kukinia Wind Farm Non-Technical Summary

14

September 2012
Kukinia Wind Farm Non-Technical Summary September 2012
